Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 103 
Applicant argues amended claim 1, which is not entered herein.
Applicant argues the limitation positioning an insulation shield below a lower perimeter of the heat footprint and below the projection of the heat footprint in the downstream direction to inhibit heat loss below the lower perimeter of the heat footprint.
Applicant states, “Miao fails to teach the above-emphasized portion of claim 1.”
Application disagrees the structure of the refractory blocks 261 and the claimed insulation shield; and (2) a position of the refractory blocks 261 as compared to the claimed insulation shield. 
Applicant states Miao does not teach refractory blocks 261 “positioned between the forming device 143 and the resistive heating element 251 to receive thermal energy from the resistive heating element before emitting thermal energy to the target surface.” As stated in Paragraph [0048] of Miao and that the purpose of the refractory blocks 261 is not to act as a thermal insulator, but, rather to act as a thermal conductor as stated in paragraph [0051] of Miao.
Examiner disagrees.  
[0048] of Miao recites,
The refractory blocks 261 may be positioned between the forming device 143 and the resistive heating element 251 to receive thermal energy from the resistive heating element before emitting thermal energy to the target surface

The refractory blocks 261 may be in contact with the heating element 251 to partially or entirely receive at least a portion of the resistive heating element 251.

Thus [0048] explicitly states the blocks 261 may be positioned between the forming device and heating element and  are capable of emitting thermal energy  however are constructed of refractory material to poses a certain amount of thermal shock resistance [0051] of Miao.  The present claims of 01/05/2022 do not differentiate over Miao as indicated in the final rejection.
Applicant states Miao further states that As explained in Paragraphs [0068]-[0069], the purpose of the refractory blocks 261 is to provide uniform heating, however this is inaccurate.  These paragraphs indicate the refractory shields might enable provision of uniform heating, and they might enable reduction of a local temperature gradient [0069] and as is known to one skilled in the art the refractory materials of refractory blocks 261 inherently insulate some of the radiated heat.
Applicant fails to address the obviousness statement of rearrangement of parts as motivated by Miao to control the heating profile provided in the final rejection of 01/05/2022.  
The proposed amendments require further search and consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741